DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bende (US 2020/0014008).
Re claim 1, the reference discloses an assembly for battery modules having, inter alia, an enclosure (12) with a positive and negative connections (26,28) on the outside surface of the enclosure; a chemical storage cell (16) is mounted inside the enclosure and is connected to the positive and negative connections and is removed without uninstalling the assembly; a subframe (18) fixedly attached to the enclosure for mechanically mounting the cell, a latchable cover (32) attached to the enclosure wherein opening the cover enables access to the cell [note that the latchable function of the cover is not explicitly written in the patent spec.  However, the cover is inherently latchable because there is a handle on the top portion of the cover to carry the entire assembly (fig 3)]; and an electrical harness (22) for connecting the cell to the positive and negative connections.  See figs 1-3; para 19-26.
Re claim 7, the reference further discloses the presence of one cell is sufficient to start a vehicle (para 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 10, 11 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Bende (US 2020/0014008) over document WO-2015134884-A1.
Re claims 5, 8 and 16, Bende is silent on providing continuous power when a cell is removed and another cell is attached.  The WO document teaches a battery device having a removable battery replaced a failed battery (i.e. a fault).  The equipment using the battery device continues to operate during the replacement (para 41).  It would have been obvious to have applied the feature of the WO document to the Bende device to allow the connected device to continue operation without any detrimental effect.
Re claim 10, the WO document further discloses circuitry to condition or charge the battery (i.e. voltage regulator) (para 53).  It would have been obvious to have included a regulator as taught by the WO document to use in Bende device to control the charging and discharging of the battery.
Both Bende and the WO document are silent on having a status monitor. Having a status monitor would have been obvious for allowing the user to ascertain the functionality of the battery device (i.e. when to replace the battery).
Re claim 11, Bende further does not disclose the status monitor displays a fault.  The WO document does teach fault detection on a failed battery.  It does not disclose a display to indicate such fault.  Having a status monitor to show a fault would have been obvious for allowing the user to take appropriate action.

Allowable Subject Matter
Claims 2-4, 6, 9, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bende (US 2020/0014004) teaches a battery device having an enclosure to house multiple cells via brackets and harnesses.
	Document CN-107492605-B teaches a battery box body for mounting cells according to different spec requirement.
	Guglielmo et al. (US 2019/0103639) teaches battery modules in an oversized box for forklifts. 

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087